Citation Nr: 1033482	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  09-15 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1989 to February 
1995. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the case was subsequently 
transferred to the RO in Reno, Nevada.

The Veteran and his spouse testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) in May 2010.  A 
transcript of the hearing is associated with the claims file.

During the hearing, the Veteran submitted a hardcopy of a portion 
of his testimony; marriage certificate; duplicate personal 
statements; and duplicate lay statements directly to the Board, 
with a waiver of his right to have the evidence initially 
considered by the RO.


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD 
more nearly approximates deficiencies in most areas than total 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation for PTSD of 70 percent, but not 
more, are met throughout the initial evaluation period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a disability rating in excess of 
30 percent for PTSD.  The Board will first discuss certain 
preliminary matters and will then address the legal criteria and 
the facts of the case at hand.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The record reflects the Veteran was provided with all notice 
required under the VCAA by a letter mailed in April 2007, before 
the initial adjudication of the claim.  The record also reflects 
that service treatment records and post-service VA medical 
records have been obtained, and the Veteran has been afforded 
appropriate VA and VA-contracted examinations. 

The Veteran has not identified any other evidence that could be 
obtained to substantiate the claim.  The Board also is unaware of 
any such outstanding evidence.  Therefore, the Board also is 
satisfied that the originating agency has complied with the duty 
to assist requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 50 percent disability rating is warranted 
for PTSD when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.

A 70 percent disability rating is warranted for PTSD when there 
is occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

The maximum schedular rating of 100 percent is warranted for PTSD 
when there is total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Additionally, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009).




Analysis

Service connection for PTSD was granted in December 2007.  At 
that time, the Veteran was assigned a 30 percent rating, 
effective from March 27, 2007.  The Veteran appealed.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.

The Veteran contends that a higher disability rating is warranted 
for PTSD.  After carefully reviewing the evidence of record, the 
Board concludes that the impairment from the Veteran's PTSD most 
nearly approximates the deficiencies in most areas required for a 
70 percent disability.

The record is replete with VA medical records noting the 
Veteran's PTSD symptoms to include marital problems; abusive 
behavior; depression; trouble with job stability due to his 
anger; emotional detachment from others; and social isolation.

The Veteran was afforded a VA-contracted examination for PTSD in 
August 2007.  The Veteran's symptoms were noted to include 
limited socialization; suicidal ideation; short-term memory loss; 
anger; decreased concentration; difficulty with job retention; 
and ritual perimeter checks of his home.  The examiner diagnosed 
PTSD with a GAF score of 45.  The examiner opined that the 
Veteran had poor psychosocial functioning and fair to poor 
quality of life.  

The Veteran was afforded a VA examination in September 2009.  The 
Veteran reported PTSD symptoms, to include a lack of patience and 
tolerance; anger; suicidal and homicidal ideation; avoidance of 
crowds and people; ritual checks of doors and windows; and 
violent behavior towards his wife.  The VA examiner noted that 
the Veteran was aggressive; was marked to severely agitated; and 
had problems with impulse control.  The examiner diagnosed PTSD 
bipolar I disorder, and assigned a GAF score of 35 based on PTSD. 

The Veteran submitted two lay statements in February 2010, from 
his mother and stepfather, attesting to their observations of his 
PTSD symptoms, to include isolation; short-temper; explosive 
reactions; and depression.  The Board finds the Veteran's mother 
and stepfather to be competent and credible in reporting the PTSD 
symptoms.

The Veteran and his spouse testified before the undersigned VLJ 
in May 2010.  They stated that the Veteran's PTSD symptoms 
included suicidal ideation; impaired impulse control/anger; 
inability to handle stressful situations; lack of friends; panic 
attacks when in large crowds; and violent behavior.  Due to his 
PTSD, they had marital problems and the Veteran had no friends.  
The Board also finds the Veteran and his spouse to be competent 
and credible in reporting the Veteran's PTSD symptoms. 

In the Board's opinion, the evidence satisfactorily establishes 
that the Veteran's PTSD has resulted in deficiencies in most 
areas, as required for a 70 percent rating.  The Board 
acknowledges that the medical evidence of record does not reflect 
that the Veteran experiences all of the symptoms associated with 
the 70 percent schedular rating.  Yet the record does show that 
he has occupational and social impairment with deficiencies in 
most areas; suicidal ideation; obsessional rituals; impaired 
impulse/anger control; and depression.  He does not have impaired 
speech; near-continuous panic attacks; spatial disorientation; or 
neglect of personal appearance and hygiene.  However, the Court 
has held that the symptoms enumerated under the schedule for 
rating mental disorders are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular disability rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  The Board finds that throughout the period 
of this claim, the manifestations of the PTSD have caused 
occupational and social impairment with deficiencies in most 
areas required for a 70 percent disability rating. 

In determining that the Veteran's PTSD warrants a 70 percent 
disability rating, the Board has considered the GAF scores 
assigned for the Veteran.  GAF scores are based on a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

A GAF score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood."    

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).

Thus, the GAF scores also support the Board's determination that 
the Veteran is entitled to a 70 percent evaluation throughout the 
initial evaluation period. 

The Board is unable to find that the occupational and social 
impairment from the Veteran's PTSD more nearly approximates the 
total impairment required for a 100 percent rating.  In this 
regard the Board notes that the Veteran has maintained full time 
employment throughout the period of this claim in a position that 
does not require interaction with other people.  He has marital 
problems but still maintains a relationship with his wife and 
child.  Accordingly, the Board concludes that the Veteran is not 
entitled to an evaluation in excess of 70 percent for any portion 
of the initial evaluation period.



ORDER

A 70 percent disability rating for PTSD is granted throughout the 
period of this appeal, subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


